DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s election of Group I, claims 1-5 and 8-13 in the reply filed on 02/08/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/10/2020 was noted and the submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 4, 5, and 9-13 are rejected under 35 U.S.C. 103 as being unpatentable over Golzarian et al. (US 2011/0082427) in view of Blaskovich et al. (US 2014/0274945).
Golzarian discloses embolic material in the form of microspheres comprising carboxymethyl chitosan (CCN) cross-linked with carboxymethyl cellulose (CMC) with a diameter between 50 um and about 2200 um. The microspheres are loaded with a chemotherapeutic agent to deliver to a tumor and/or to embolize arteries that feed the tumor. In some embodiments, the microsphere may be loaded with a cell, a bioactive molecule, or another drug (abstract and Col. 11 line 1-5).  Additionally, because the embolic material comprises a three-dimensional network of CCN cross-linked  by CMC, the mechanical properties, such as, for example, release rate of therapeutic agent and compressibility of microsphere  and the release of doxorubicin from the CCN cross-linked with CMC microspheres may be more gradual and sustained and illustrating examples of a percentage of doxorubicin released as a function to time for each of a plurality of samples of microspheres having different characteristics (FIG 14-23). 
Golzarain fails to disclose microsphere incorporating radionuclide such as yttrium-90 in the composition.
Blaskovich discloses a method for forming an embolism within a blood vessel including, implanting a plurality of oxidized cellulose microspheres (abstract). In one 
NOTE: Though Golzarian and Blaskovich do not teach, the claimed microspheres adapted to substantially release the radioactive material over a period of time (15-20 days) in a pharmaceutical composition, According to MPEP 2112.01, "A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure/composition, the properties applicant discloses and/or claims are necessarily present." This treatment results from In re Spada, which states that, "Products of identical chemical composition cannot have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). Thus since the composition of Golzarian and Blaskovich has the same composition comprising cross-linked CMC/CCN microspheres as recited by the instant claims, it has the same properties. Therefore, claims 4-5 and 9-13 are met by the prior art teaching.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to incorporate radioactive material into Golzarian’s composition. The person ordinary skill in the would have been motivated to make those modifications because Blaskovich teaches that that microspheres made with oxidized cellulose are lower in density than glass microspheres, which is an advantage for interventional oncology applications because high density microspheres result in intravascular settling (0192) and microspheres incorporated with one or more radioactive materials allows the microspheres to be used in interventional oncology (e.g. radiotherapy) and reasonably would have expected success because both Golzarian and Blaskovich teaches cross-linked polysaccharide microspheres that can be used in the same field of endeavor, such as for embolization therapy.

Claims 3 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Golzarian et al. (US 2011/0082427) in view of Blaskovich et al. (US 2014/0274945) as applied to claims 1-2, 4, 5, and 9-13  above, and further in view of Lanphere et al. (US 2008/0041715).
The teaching of Golzarian and Blaskovich are presented supra.
Golzarian and Blaskovich fails to that microspheres has been prepared by droplet microfluidics.
Lanphere discloses a composition comprising cross-linked polymeric microparticles (microspheres) and method of making the microspheres by combining a plurality of streams (e.g., two streams, three streams) of fluid to from a plurality of orifices to form drops (reads on droplet microfluidic) (0005). The method can be used to form 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to incorporate the teaching of Lanphere method of making microparticles by droplet microfluidic into Golzarian and Blaskovich’s composition. The person of ordinary skill in the art would have been motivated to make those modification because Lanphere teaches that the method can provide for a relatively effective and/or efficient way to make embolic particles that include more than one  for embolization procedures i.e., the hollow particles can be loaded shortly before the procedure which can reduce the cost and/or complexity associated with storing embolic compositions (0039-0041) and reasonably would have expected success because Golzarian, Blaskovich and Lanphere teaches cross-linked polysaccharide microspheres that can be used in the same field of endeavor, such as for embolization therapy.
Conclusion
No claims are allowed at this time.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAGADISHWAR RAO SAMALA whose telephone number is (571)272-9927.  The examiner can normally be reached on Monday-Friday 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hartley G Michael can be reached on 571 272 0616.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.